For:B+H Ocean Carriers Ltd. From:Navinvest Marine Services (USA) Inc. The Sail Loft 19 Burnside Street Bristol, RI02809 FOR IMMEDIATE RELEASE B+H Ocean Carriers, Ltd. Announces Unaudited Results for Second Quarterly Period Ended June 30, 2008 and Investment in Offshore Accommodation Unit NEW YORK, NEW YORK, August 14, 2008B+H Ocean Carriers Ltd. (AMEX:BHO) today reported unaudited net loss of $4.9 million or $(0.72) per share basic and diluted for the three months ended June 30, 2008, compared to unaudited net income of $4.3 million or $0.61 per share basic and diluted, for the three months ended June 30, 2007. EBITDA for the three months ended June 30, 2008 was $8.3 million as compared to $12.8 million for the comparable period of 2007.
